DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/28/22 has been considered by the examiner. Note, however, that USP references 6-9 have been crossed off by the examiner because they are duplicate citations of USP references 2-5, respectively, and also note that NPL references 10 and 15 have been crossed off by the examiner because they are duplicate citations of NPL references 8 and 13, respectively.

Specification
3.	The disclosure is objected to because of the following informalities: on line 7 of paragraph [0003], the second occurrence of the word "of" should be deleted. On line 2 of paragraph [0033], the comma after "improves" should be deleted. On line 5 of paragraph [0045], "an" should be changed to --a--. On line 2 of paragraph [0056], "serials" should be changed to --serial--. On line 4 of paragraph [0060], it appears that "(22)" should be changed to --(11)--.
Appropriate correction is required.


Drawings
4.	The drawings are objected to because it appears that figures 1A through 1D of the instant drawings should be labeled "prior art", i.e., it appears that applicant's invention is constituted by the embodiments shown in instant figures 2A through 24B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
5.	Claim 20 is objected to because of the following informalities: 
	On line 1 of claim 20, the word --the-- should be inserted after "wherein".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the terms "internal" and "external" are vague and indefinite because it cannot be determined what is meant by applicant in reciting that the two balancing networks are "internal" and "external", i.e., internal and external with respect to what? Does applicant mean internal and external with respect to the claimed power switch, i.e., the internal balancing network is within/part of the power switch and the external balancing network is outside/not part of the power switch? Or does applicant simply mean that the internal balancing network is closer to the cascoded transistors J1 through J6 and the external balancing network is farther away from these cascoded transistors, as shown in instant figures 2A and 2B? Simply because the diodes, resistors and capacitors of the internal balancing network are shown within a dashed box labeled USC-n does not make these electrical components "internal" per se, nor does illustrating the additional resistors, diodes and capacitors of the external balancing network within a separate dashed box external to the dashed boxes labeled USC-n make these additional electrical components "external" per se. 
Claims 2-20 are indefinite due to their dependencies on indefinite claim 1.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biela et al, U.S. Patent No. 8,760,214.
As to claim 1, Biela et al discloses, in figure 2,
a cascaded supercascode (CSC) power switch, comprising:
a series of n unit supercascode (USC) circuits (a first USC circuit is the combination of transistors J4, J5 and J6 together with resistors RGS5, RGS6, diodes D41-D43, D51-D53 and diodes D61-D63, and a second USC circuit is the combination of transistors J1, J2 and J3 together with resistors RGS2, RGS3, diodes D11-D13, D21-D23 and diodes D31-D33) with n greater than 1 (n=2), each of the n USC circuits comprising first and second switches coupled in series (the first and second switches of the first USC circuit are any two of transistors J4-J6 connected in series, e.g., J4 and J5 or J5 and J6, and the first and second switches of the second USC circuit are any two of transistors J1-J3 coupled in series, e.g., J1 and J2 or J2 and J3) and an internal balancing network (indefinite as noted above, but note that the internal balancing network of the first USC circuit can be read on the combination of resistors RGS5, RGS6 together with diodes D41-D43 and D51-D53, and the internal balancing network of the second USC circuit can be read on the combination of resistors RGS2, RGS3 together with diodes D11-D13, D21-D23 and D31-D33, the reason being that these circuit elements are closer to the JFETs than the circuits elements of circuit 5) coupled across the first and second switches, where a source of each one of the n USC circuits is a source of the first switch (the source of the first USC circuit can be read on the source of J4 or the source of J5, i.e., the first and second switches of the first USC circuit are J4 and J5 or, alternatively, the first and second switches of the first USC circuit are J5 and J6, and the source of the second USC circuit can be read on the source of J1 or the source of J2, i.e., the first and second switches of the second USC circuit are J1 and J2 or, alternatively, the first and second switches of the second USC circuit are J2 and J3);
a control switch (M) coupled in series with the series of n USC circuits; and
an external balancing network (indefinite as noted above, but note that the external balancing network of the first USC can be read on the combination of resistors RSt,4 through RSt,6 together with capacitors CTu,4 through CTu,6 and the external balancing network of the second USC is formed by the combination of resistors RSt,1 through RSt,3 together with capacitors CTu,1 through CTu,3) coupled to each of the n USC circuits.
As to claim 12, note that the drain of control switch M is connected to the source of the last, i.e., second, USC circuit and the source of the CSC power switch is the source of control switch M.
As to claim 18, note that the six transistors J1 through J6 can alternatively be divided into three USC circuits, each including just two transistors, i.e., the first USC circuit being the combination of J6 and J5 together with the corresponding internal balancing network resistors and diodes, the second USC circuit being the combination of J3 and J4 together with the corresponding internal balancing network resistors and diodes, and the third USC circuit being the combination of transistors J1 and J2 together with the corresponding internal balancing network resistors and diodes.
As to claim 20, note that transistors J1 through J6 are JFETs and the control switch M is a MOSFET.

Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Biela et al, supra.
As to claim 19, note that transistor M is an enhancement mode transistor and is therefore a normally-off device (which could obviously be a low-voltage transistor), and also note that although Biela et al does not disclose that n-channel transistors J1-J6 are depletion mode GaN or SiC devices, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that JFETs are frequently formed using depletion mode GaN or SiC devices in order to obtain the well-known advantages associated with these semiconductor materials (i.e., the ability to operate at higher temperatures, provide higher current density and reduced switching losses, etc) of which fact official notice is taken by the examiner.

Allowable Subject Matter
9.	Claims 2-11 and 13-17 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests the CSC of claim 1 wherein the internal balancing network comprises a capacitor and diode connected as recited in claim 2, nor does any of the prior art of record disclose or suggest  the CSC of claim 12 wherein the external balancing network comprises an external capacitor and an external diode connected as recited in claim 13. Claims 3-11 are allowable in view of their dependencies, directly or indirectly, on allowable claim 2 and claims 14-17 are allowable in view of their dependencies, directly or indirectly, on allowable claim 13.

Prior Art Not Relied Upon
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 3, 2022